       Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 1 of 29 PageID: 1



Jennifer Chang, Esq. (JC-5716)
KROLL HEINEMAN CARTON, LLC
Metro Corporate Campus I
99 Wood Avenue South, Suite 307
Iselin, New Jersey 08830
Tel: (732) 491-2100
Fax: (732) 491-2120
Attorneys for Petitioners

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

NEW JERSEY BUILDING LABORERS’ :                         Hon.
STATEWIDE BENEFIT FUNDS AND THE
TRUSTEES THEREOF,               :                       Civil Action No. 19-

                Petitioners,                        :               CIVIL ACTION

        v.                                          :   PETITION TO CONFIRM CONSENT
                                                          ARBITRATION AWARD AND
JRC CONSULTING GROUP, LLC,                          :   ORDER AND ENTRY OF JUDGMENT

                Respondent.



        Petitioners New Jersey Building Laborers’ Statewide Benefit Funds (“Funds”) and the

Trustees thereof (“Trustees”) (collectively, “Petitioners”), by their undersigned attorneys, as and

for their Petition, allege and say:

        1.      Petitioners move before this Court for an Order, pursuant to the Federal

Arbitration Act, 9 U.S.C.A. § 9 and 13 (“FAA”), confirming the award of the Arbitrator in the

matter of the arbitration between Petitioners and JRC Consulting Group, LLC (“Respondent”),

and directing that judgment be entered accordingly. This Petition is made on the following

grounds.

        2.      At all times relevant, the Funds were, and still are, trust funds within the meaning

of Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5), and employee benefit plans within the
         Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 2 of 29 PageID: 2



meaning of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

1132(d). The Funds are administered at 321$ Kennedy Boulevard, Jersey City, New Jersey

07306.

         3.   At all times relevant, the Trustees were, and still are, fiduciaries within the

meaning of Section 3(21)(A) of ERISA, 29 USC § 1002(21)(A). The Trustees maintain their

principal place of business at 3218 Kennedy Boulevard, Jersey City, New Jersey 07306.

         4.   At all times relevant, Respondent was, and still is, a business entity duly

organized and existing under the laws of the State of New Jersey, with a principal place of

business located at 102 Michaels Court, Hammonton, New Jersey 08037.

         5.    The jurisdiction of this Court is based upon Section 502(e) of ERISA, 29 U.S.C. §

1132(e), 28 U.S.C. § 1331, and 28 U.S.C. § 1367. Venue is proper in this District pursuant to 29

U.S.C. 1332(e)(2), because Petitioners maintain their principal offices in New Jersey and the

underlying arbitration took place in New Jersey.

         6.    Respondent is a signatory to a Collective Bargaining Agreement (“CBA”) by

virtue of a Short Form Agreement (“SFA”). A copy of the relevant portions of the CBA and the

SFA are attached hereto as Exhibits “A” and “B”, respectively.

         7.    Respondent is also bound by the Declaration of Trust of the New Jersey Building

Laborers’ Statewide Benefit Funds. A copy of the pertinent portions of the applicable Trust

Agreement is attached hereto as Exhibit “C”. Under the terms of the applicable CBA and Trust

Agreement, Respondent is required to make contributions to the Funds. In accordance with the

CBA, J.J. Pierson, Esq., has been appointed as the Arbitrator to resolve claims of delinquent

contributions owed to the Funds.


                                                   2
       Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 3 of 29 PageID: 3



       8.      On or about October 30, 2018, after finding that the Petitioners and the

Respondent had consented to the terms of a Consent Arbitration Award and considering all of the

evidence presented in connection therewith, the Arbitrator issued a Consent Arbitration Award

and Order in writing, a copy of which is attached hereto as Exhibit “D”. The Consent Arbitration

Award was executed by an individual who had the authority to bind Respondent. By entering into

the Consent Arbitration Award, the Respondent: acknowledged it is bound to the CBA; it is

delinquent in remitting fringe benefit contributions; and consents to the entry of a Judgment

against it and in favor of Petitioners, in the event it fails to make all payments as required under

the terms of the Consent Arbitration Award.

       9.      Notwithstanding the Consent Arbitration Award and Order of the Arbitrator,

Respondent has failed to make the payments as required.

       10.     Pursuant to the terms of the Consent Arbitration Award, Respondent was required

to pay $66,175.70 in eleven monthly payments. At this time, a balance of S 14,148.80 remains

outstanding.

        11.    On or about October 22, 2019, Petitioners noticed Respondent of default under

the Consent Arbitration Award. Pursuant to the terms of the Consent Arbitration Award,

Respondent had five (5) days from the date the notice of default to cure its default by paying all

monies then due. A true and correct copy of the Notice of Default is attached hereto as Exhibit
C




        12.    To date, Respondent has not cured its default under the Consent Arbitration

Award. Pursuant to the terms of the Consent Arbitration Award and Trust Agreement, upon

default, Respondent is liable for liquidated damages in the amount of twenty (20) percent and


                                                 3
       Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 4 of 29 PageID: 4



attorneys’ fees in the amount of twenty-five (25) percent of the remaining outstanding

delinquency upon default. Accordingly, liquidated damages in the amount of $2,829.76, and

attorneys’ fees in the amount of $3,537.20 are to be awarded.

        13.    The Judgment entered in this matter should therefore be $20,515.76, that amount

being comprised of $14,148.80 in delinquent contributions, $2,829.76 in liquidated damages, and

$3,537.20 in attorneys’ fees.

       WHEREFORE, Petitioners respectfully move this Court to proceed expeditiously and

without a hearing under F.R.C.P. 78(b), and to enter an order confirming said arbitration award,

directing that judgment be entered thereon and awarding such other relief as the Court may deem

equitable and just.



                                                       KROLL HEINEMAN CARTON, LLC
                                                       Attorneys for Petitioners

                                                       IS/JENNIFER CHANG
                                             By:
                                                       JENNIFER CHANG
Dated: December 20, 2019




                                                   4
Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 5 of 29 PageID: 5




                       Exhibit A
Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 6 of 29 PageID: 6




                                                       AGREEMtT

                                                     Preamble
                                 WHEREAS, this Collect
                                                       ive Bargaining Agreem
                                 inafter the“Agreement”) is entered          ent (here
                                 signed Employer (herein              into by the undt
                                                         afler “Employer”) and the
                                 ing Laborers’ District Cou                        Build
                                                            ncils and Local Unions otth
                                 State of New Jersey (herein                           e
                                                             after the “Union’), and
                                 W1{EREAS, the Buildin
                                                       g and     Construction Laborers
                               District Councils arid Loc
                                                           al Unions of the Slate
                              Jersey bound by this Agr                            of New
                                                           eement enter this Agreem
                              individually and it is furt                             ent
                                                          her understood that the
                             ties of said District Council                        liabili
                                                            s and Local lJnions shall
                             several and notjoint; and                                be

                             WHEREA      S, it is the purpose afth
                              devctop and maintain a har           is Agreement to build,
                                                            monious working relation
                              between the Employer                                    ship
                                                       arid the Unions in which the
                             of both parties are recogni                            rights
                                                          zed and respected and the
                             is accomplished with the                                work
                                                          efficiency, economy and
                            ity that is necessary ord                               qual
                                                    in     er to expand the work
                            tunities of both patties,                             oppor

                           SOW. THEREFORE,
                                                    in coriidrat
                                                           ion of the mutual coy.
                           enanl herein expressed.B
                                                    E IT AGREED AS FO
                                                                       LLO         WS

                             Article Ir Recognitio
                                                   n and Scope of Agreem
                                                                         ent
                          1,10 Union Recognition
                                                     The Employer recognizes
                          the Building arid Constru                              that
                                                    ction District Councils
                          cal Unions bound hereby                           arid Co.
                                                     represent a majority of em-
                     Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 7 of 29 PageID: 7




         ofall reassignments. It shalt
                                       be the objective of both the        New Jersey Laborers’ Statew
         Emptoyet and the Union to                                                                       ide Pension Fond which
                                       make reasonable efforts             will be administered in accord
         keep apprentices workin                                 to                                       ance with ihc applicable
                                 g so Chat they can complet                trust agreement.
        apprentice program and                               e the
                                  become journey workers
        reasonable amount oftime.                             in a
                                                                           14.10     New Jersey BuildIng Lab
                                                                                                                orers’ Statewide
      An apprentice thaI I not be                                                    ‘,Velfare Fund.
                                   penalized for taking off                All Employers bound by this Agr
     work to attend offsit trai                             from                                           eement shall contribute
                                   ning required by the JAT                such amount as has been allo
     (although time off for trai                               C                                       cated by the parties to the
                                 ning shall be unpaid).                   New Jersey Laborers’ Statewide
                                                                                                         Welfare fund which will
                                                                          be administered in accordanc
                                                                                                       e with the applicable trust
                      ArticleXill; Portability                            sgreement.

    13.00 PortabIlIty.                                                   14.20      New Jersey Building Lab
                                                                                                            orers’ Sta    tewide
    The Employer, provided                                                         Annelty Fund.
                                it has notified the local unio           All Employers bound by this Agr
   advance ofihe start at                                      n in                                       eement shall contribute
                             the project that the project                such amount as has been allo
   begin and is otherwise in                                was to                                    cated by the parties to thc
                               compliance with this Agr                  New Jersey Laborers Statew
   and is not delinquent                                   eement                                      ide Annuity fund which
                            to the bnetit or checko                     will be administered in acc
  established hereunder, sha                             ff funds                                   ordance with the applicable
                                ll be allowed liberal por               trust agreement.
  ofkey employees subject                                 tability
                               , however, to the tenitodal
  cal union’s tight to fair                                    lo
                            representation in the Em                    14.30
  workforce for the project.                            ployer’s                   New Jersey State Politic Act
                                  ICey employees are labo                                                  al   ion
 who are members ofa local                                   rers                  Committee
                                 union signatory to this Agr
 ment who have worked                                         ee
                               for the Employer for at                  All Employers bound by this
 eight weeks in the previo                                  least                                          Agreement shall deduct
                              us sLn months.
                                                                        such mountas has been auth
                                                                                                      orized from each employee’s
                                                                        pay who signs an authorizatio
                                                                                                        n for the New Jersey State
            Article XIV: Fringe                                         Political Action Committee
                                &nefie Funds                                                           fund. Each laborers’ local
                                                                       wili be rcsponibLe for obtaini
                                                                                                        ng the signatures for these
14.00    liew Jersey Building                                          authorizations and for notityi
                                  Laborers’ StatewIde                                                 ng the appropriate Employ
         PensIon Fund.                                                 ers which employees have auth
                                                                                                         orized the political check
All Employers bound by                                                oft. Employers shall forward
                        this Agreement shall con                                                        checkoff contributions to
such amount as has bee                           tribute              the fund as the specified ratc
                       n allocated by the parties                                                     in the same manner as they
                                                  to the              contribute to the fringe benefit fun
                                                                                                           ds established or main-

                             44
                                                                                                  43
                   Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 8 of 29 PageID: 8




       tamed pursuant to this
                              Agreement.
        14.40 OrganizIng Dues                                             amount as has been allocated by the
                                                                                                                panics to the Labor
       All Emplayers bound                                                ers-Employers’ Cooperation and
                                by this Agreement shall deduct                                               Education Trust which
                                                                         will be administered in accordance
       such arnosee as fia. been                                                                                with the applicable
                                 authorjd by the District Coun           trust agreement. Employers shall
       cils and/or Local Unions                                                                              contribute to this bust
                                  from each employee’s pay who           as the specified rate Id the same
      signs an authorization                                                                               manner as they contrib
                               for the Laboret’ Eastern Region           ute to the other fringe benefit
      Organizing Fund dues. Each                                                                         funds.
                                        laborers’ local will bc re
      sponsible for obtaining the
                                    signatures tot these authori         t4.60      New Jersey Laborers’ Health
     zations and for notifying                                                                                       & Safety
                                    the appropriate Employers                      Fund
     which employees have authorized
                                            the organizing check         Alt Employers bound by this
     off. Employers shall forward                                                                      Agreement shall pay such
                                       checkoff contributions to        amount as has been allocated by
    the tund as the specified                                                                              the parties to the New
                                rate in                                 Jersey Laborers’ Health & Safety
    contribute to the fringe benefit the same manner as they                                                 fund Which will be
    tained pursuant to this           (linUs established or main        administered in accordance with the
                              Agreement.                                                                    applicable tiust agree
                                                                        ment. Employers shall contribute
                                                                                                              to this trust as the
      14.45 Warldng Dues                                               Specified rate in the same manner
                                                                                                            as they contribute to
     All Employers bound                                               the other fringe benefit funds.
                              by this Agreement shall
    such amount as bus been                                deduct
                               authorized by the District Coun         14.70      Huildiog Laborers’ of ew Jersey
    cils und.’or Local Unions                                                                                            Training
                               from each employee’s pay                           and Education fund
    signs an authorization                                   who
                            for working dues checko                     All Employers bound by this
   laborers’ local will be                                  Each                                       Agreement shall pay such
                           responsible tot obtaining the               amount as has been altotated by the
   tures for thes& authorjtjo55                           signa                                              parties to the Build
                                     and for notifying the ap          ing Laborers’ ofNewJersey
  propriate Employbrs which                                                                         Training and Education fund
                                  employees    have authorized         which will be administered in
  the organizing check off                                                                            accordance with the appli
                              Employers shall forward check           cable trust agreement. Employers
  off conwibutio5 to the                                                                                  shall contribute to this
                             fund as the specified rare               trust as the specified rate in
 same manneras they contribute                            in the                                      the same manner as thny
                                    to the fringe benefit funds       contribute to the other fringe benefit
 established or maJntained                                                                                   funds.
                              pursuant to this Agreement
 as otherwise directed                                        or
                          by the District Councils,                  14.80      fluilding Contractors’ Asssciatian
                                                                                                                      of New
13.50                                                                           Jersey [adustry Advn cement
            Laborers’Employets Coope                                 (a) All Employers covered by               Fund
                                               ration and                                            the terms of this Agree
            Educatioa Trust                                          ment shall pay to the Building
All Employers bound                                                                                  Contractors Association
                         by this Agreement shall                     of New Jersey, its successors
                                                     pay such                                      or assigns, hereinafter re
                                                                     terred to as the ‘BCAJNJ”, the sum
                                                                                                          at ten cents (510)
                             46
                                                                                                47
                  Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 9 of 29 PageID: 9




    per hour for each of its employees
                                       conered hereunder.            provisions were made for the express, direct and
                                                                                                                       exclu
     (b) Payments to the 8CAJNJ are                                  sive benefit of the BCA.’NJ, a third party beneficiary
                                          due and payable at         under this Agreement, an Independent Agreement or
     the Sante time and in thesame manner                                                                                 any
                                          as the N.J. Buildins      other form of agreement oruirderstacsding with
     Laborers Training and Education Fund                                                                           any Em
                                              and shall be re       ployer for work covered under this Agreement
     ported on the same remittance forms                                                                              for the
                                           as arc used by the       term of this Agreement.
    Building Laborers fringe Benefit Funds
    State of New Jersey. All said forms        throughout the
                                        shall be modified to        t4.90     Due Date for Contrlbutioo Payments into
    reflect this payment requirement.
                                       Upoa reasonable no                     Funds
   tice, a copy of each monthly Employers’
                                                  Remittance        (a) Contributions for funds established or
   Reports shalt be forwarded to the                                                                              maintained
                                         BCA/NJ it so re            under the Agreement shall be paid within three days
   quested.                                                                                                                  of
                                                                   the end of the weekly payrolL period. Biweekly
                                                                                                                            or
                                                                   monthly payments may be allowed in the discretion
   Cc) In addition, the Union agrees to                                                                                     of
                                         furnish the BCA/          the trustees or administrators of such funds
   NJcopiesofeverysigfledinuivi                                                                                     where the
                                     collective bargain log        Employer complies with such requirements as
  agreements and/or acceptance of the                                                                                the trust
                                        terms and provi            ees or administrators may act as a condition tar
  sions of any collective bargaining                                                                                biweekly
                                     agreement for work            or monthly payments. All such payments shall be
  covered by this Agreement.                                                                                             made
                                                                  on properly prepared remittance fonts prescribed
                                                                                                                        or ac
                                                                  ceptable to thc funds. Contributions to the training
 (d) The Uniots) will use every                                                                                          fund,
                                   legal method available         LECET, N]Ff&S and all check-off funds shall be
 to insure unifont compliance and                                                                                     made in
                                   application of this pay.       the same manner as other payments due under this
 ment as it does for collection otother                                                                                Agree
                                        funds.                    ment.
 (c) In consideration ofthe promises
                                         and obliations ot        (b) An Employer who is a member ot the
 the Employers to make Contributions                                                                                Building
                                           to the BCAJNJ,         Contractors Association of New Jersey or one of
 and in consideration of services to                                                                                   its At
                                     be directly and indi         fihiated Associations and who has assigned its
 rectly provided for such employers                                                                               bargaining
                                      y the BCAJNJ, as            rights to the Building Contractors Association of New
deteanined by the BCA/NJ, and tot the
                                              benefit of the     Jersey and is thereby bound to this Agreement may
construction industry generally, and for                                                                                  pay
                                            other good and       such contributions on a monthly basis, with such contri
valuable consideration such consideration
                                              being specifi       butions being due to the fund(s) on or before the fifteenth
cally acknowledged by each employer
                                          sigsatory to this      day of the month immediately following the month
Agreement, each Employer agrees to                                                                                       dur
                                      all of the provisions      ing which the contributions were earned, In th
of this Article and acknowledges                                                                                        evcnt
                                    that said contractual        that any such Employer becomes delinquent in
                                                                                                                     making

                            48                                                               49
                Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 10 of 29 PageID: 10




      payments to any fund created or
                                       maintained under this
     Agreement then such Employer shall                               or picketing to protest the failure to
                                             lose the right to                                                make such pay.
     pay Contributions on a monthly basis                             merits, the Emptoycrshall be respansibl to pay ati
                                            and shalt therice                                                             wages
     forth pay such benefits in accordance                           arid benefits for thc,timc lost. Except for
                                             witl’t Section (a)                                                  the foregoing
    above. This provision shall not operate                          the Union and the employees shall have the
                                             so as to limit the                                                  tight to picket
    rights orrernedies of the union or funds                         for non-payment of wages only when the
                                               with respect to                                                    same are trot
    delinquencies as set forth elsewhere in this                     paid as required on the regular pay day.
                                                 Agreement,
   (c) For purposes of this Article any                              15.20     Legal Remedies for Collection of
                                           payment not re
   ceived on orbefure the applicable duedate                                   Delluquencies
                                             set forth hr
   inabove shall be considered delinquent.                          The Trustees or Adminjstors of any fund
                                                                                                                      due contri
                                                                    butions pursuant to this Agreement shall
                                                                                                                  be entitled all
                                                                    rights accorded by law including but not
      Article XV: Collection of Amounts                                                                           limited to the
                                        Due Under                   right to demand, receive, sue for, and take
                                                                                                                     such steps,
                       Agreement                                    including the ifl5titUtlofl and prosecution of
                                                                                                                    or the inter
                                                                   vention in any proceeding at law or in equity
  15,10                                                                                                              or in bank
           Right to Strike and Plckt for                           ruptcy that maybe necessary or desirable
                                                                                                                in theirdiscre
           D eliti q uen des                                       tion to effectuate the payment and collection
  It the Union is advised by any                                                                                    of any sum
                                 benefit       or other fund       or sums and costs required to be paid
                                                                                                              to the Welfare,
   created or maintained under this                                Pension or Annuity Funds under this
                                     Agreement that an Em                                                  Agreement.
   ployer is delinquent in contributions
                                          to the same, or if
  the Employer is delinquent in the                                  1530     Casts of Collection
                                       payment of wages to
  its laborereniployces then the                                    (a) In additron to the other provisions
                                  empldyees and the Union                                                   ofthis Agreement
 shati have the rightto strike and/or                               relating any such funds, in the event the
                                      picketuntil the wages,                                                      Employer is
 benefit or other fund contributions are                            delinquent in the payment of contributions
                                          paid in dill, any                                                      to the funds,
 thing in this Agreement to the contrary                           or wages, the delinquent Employershall
                                          notwithstanding,                                                    also be required
 Where a delinquency is due from a                                 to pay attorneys’ fees arid court and
                                       subcontractor of the                                               arbitration costs, if
Employer for a project in another local                           any, whenever the services of an attorney
                                          union’s territory,                                                      or arbitrator
the local union where the ongoing                                 are necessary to recover the amount
                                     project to bestruck or                                               due. Thc Union or
picketed shall give the Emptoyer five                             the Trustees, in their discretion may
                                        days written notice                                                  also assess the
before commencing the job action,                                 Employer with interest at the current
                                                                                                         maximum legal rate.
Ifarry employee loses employment
                                    because otany strike

                           50
                                                                                              51
                Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 11 of 29 PageID: 11




                                                                        ment for each and all of the cmploye
                                                                                                                 ts covered by this
     (b) The A orneys’ fees shall                                       Agreement shall impose upon the Emp
                                  be as follows:                                                                  loyer sole and full
                                                                       responsibility to assume the benefits
                                                                                                                of the employee(s)
             WITHOUT SUIT OR ARBITRA                                   and their family(s) are entitled to from
                                          TION                                                                     such funds.
                  20% otthe first 5750.00                              fb) The Employeragrees that, after the
                                                                                                                    termination date
                        L5%ovrS75O.QQ                                 of the Agreement, hewitt continue to make
                                                                                                                       contributions
                  (Minimum 515.00 each lund)                          to the benefit funds when employin
                                                                                                               g laborers covered
                                                                      hereunder pending the negotiation of a
                                                                                                                    new agreement.
               WITH 5UIT OR ARBITRA                                  The Emptoyer or tte BCAJNI may term
                                    TION                                                                           inate the obliga
                  27 % of the first 5750.00                          tion set forth under this provision givin
                                                                                                           by          g wrien no.
                     22 ‘A% over 5750.00                             tice to the Laborern’ International Union
                                                                                                                of North America.
                 (Minimum 525.00 each fund)                          Eastern Region office, as representa
                                                                                                             ttvc of the the local
                                                                     unions and disrrict councils bound here
    (c) Alt disbursements and expe                                                                                under, of its in
                                     nses including arbitration     tention to do so and the effective date there
    tees are additional. The foreg                                                                                     of. All such
                                      oing shall apply unless       rotices shalt be sent by certified mail
                                                                                                                 and may not be
    changed by the Board otTeustee                                  effective until received.
                                     s otany particular Fund.
   (U) In addition to the above,                                    15.50       Fund Rights and Duties
                                    the fund or funds, as the
  case may be, may further asses                                    (a) The Trustees of the bencfit fund
                                    s a delinquent Employer                                               s shall have such
  tot any and all coltcction costs                                  rights and duties as set forth in the
                                    , court costs, attorneys’                                              Plans and in the
  fees, telephone and correspondenc                                Agreements and Declarations of Trus
                                       e costs, etc., which the                                          ts and any supple
 fund or funds incur in collecting                                 ments or amendments thereto, all of whic
                                     or attempting to collect                                                 h are incorpo
 the delinquent payments tram                                      rated herein by reference.
                                   the Employer. The Em
 ployer shall bc required to pay
                                  collection cost.s and attor
neys’ fees irrespective otwhether                                 (b) The Employer agrees to join
                                     or not litigation is com                                          and concur with the
menced. Thc Employer shall                                        Union in the execution of such petit
                                   also pay interest on the                                              ions, applications,
amount due but interest may                                       and forms that are required to be filed
                               be waived in the discretion                                                with the state and
of the trustees of the affected                                   federal governmental agencies.
                                 funds.
 15.46       Protection of Benefits                               fc) The Employers agree that the trust
                                                                                                            ees ofthe fund or
(a) failure on the part of                                        funds shall have the right to require such
                                the Employer to pay the                                                        reports by the
benefit fund conthbutions requ                                    Employers as arc necessary to the fulfi
                               ired pursuant to this Agree-                                               llment of the agree
                                                                  ments and declararions of trusts
                                                                                                      and the contracts of
                           52
                                                                                               53
               Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 12 of 29 PageID: 12




        insurance, as may apply.
                                    The trustees and insurers shall
        also have the right to insp                                          any contributions to any funds estab
                                    ect at all reasonable tims                                                           lished Otto be es
       payroll, employment and                                  the          tabtished hereunder, the Emp
                                    such biher records otthe Em                                                 loyer hereby assigns and
       ployer as are pertinent to                                            transfers over all rights, title, and
                                     questions of the accuracy or                                                     interest in all monies
       comprehensiveness of the tepo                                        due it from the owner, construct
                                                                                                                ion rrjpnaer, general con
                                         rts otthe Ernptoyer.
                                                                            tractor, any other contractor, or
                                                                                                                any gbvemrnenta) agency
      (U) In any event wher                                                 to the said funds in the amount
                                  e an Employer is or has been                                                    up to the sum due to the
      delinquent in the paym                                               funds. Upon notice by the fund
                                 ent of contribUtions to one or                                                  s to the owner, construc
     more of the funds estab                                               tion manager, general contracto
                                lished                                                                         r, other contractor, or gov
     the Union and or the trust or maintained hereunder                   ernmental agency, the said own
                                                                                                               er, construction manager,
                                    ees shall have the power
    require such Employer to                                   to         general contractor, other cont
                                  posts reasonable cash bond to                                                ractor, or governmental
    secure the Employer’s                                                 agency shalt immediarely remi
                               future full and prompt compli                                                   t to the funds the amount
    ance with the requirement                                             claimed to be due to the fund
                                   for such contributions.                                                  s. The amounts claimed to
                                                                         be due shalt be immediately
                                                                                                              paid and, if any dispute
                                                                         arises over the amount paid and
                                                                                                                a refund is alleged to be
                                                                         due to the Employer, the matt
                                                                                                               er may be submitted to
     Article XVI: Contractor                                             arbitration. The funds liability
                                 Liability tot Delinquency                                                    in such caneshalt be lim
                                                                        ited to such retund and shall not
                                                                                                                include any consequen
    16.tO       Contractor LtabUity tar                                 tial, special, punitive or other dam
                                            Delinquency ot                                                        ages.
               Sub-Contractor
   If the Employer subcontra
                              cts any work covered by this
   Agreement to any subcontra                                                        Article XVII: Subcootracttng
                                  ctor or other person, the
   Employer shall be liable for
                                 all contributions owing to             17.10
  the funds established or                                                           Subcontractors to Become Sign
                            to be established hereunde                                                                    atory to
  the event the subcontractor                            r in                        Ag rermen
                               or person fails to pay conr
  butions to the said funds                                ri           The Employer agrees that all cont
                            for employees covered by                                                         ractors or subcontrac
 Agreement employed by                                  this            tots who are engaged by the
                            the said subcontractor or                                                  Employer to perform work
 son.                                                   per             ofihe kind covered by this Agre
                                                                                                          ement ar the site ofcon
                                                                        struction, alteration, painting,
                                                                                                         demolition, asbestos re
36.20       Employer/Subcoo tractor                                     moval, hazardous waste remo
                                     As5ignment of                                                     val, or repair ofa building,
            Payments                                                   structure, or other construct
                                                                                                      ion work shall be or shall
If however, the Employe                                                become a signatory to this Agre
                       r is a subcontractor unde                                                        ement or o become signa
Agreement and becomes                            r this                tory to such other LIIJNA affili
                        delinquent in the payment                                                        ated local union having
                                                     of               jurisdiction over the work in ques
                                                                                                           tion. Furthermore, the
                           54
                                                                                                    55        -
                 Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 13 of 29 PageID: 13




      otthe same, and including the
      sonal protective equipment,      decontamination otpet
                                  chemical and biological pro          shall assist and supervise the laborers
      tective clothing equipment,                                                                              in their assigned
                                   vehicles, and machinery re          tasks. Once eighteen laborers are
     lating to the above, and                                                                             employed, a General
                               further including the erection,         Foreman shall be employed. The General
     moving, servicing, and dismantling                                                                           Foreman shall
                                         of all enclosures, scaf      assist and supervise the foremen and
                                                                                                              shall not perform
     folding, barricades, and the                                     any work other than layout and
                                   operation of all tools and                                           supervision. foremen
     Cuipmcan in connection therewith,                                and General Foreman shall be designated
                                         including but not lim                                                  by the Business
    ited to bobc and forkiifls, and                                   Manager.
                                        the labelifig, bagging,
    cartoning, crating, orotherpackagjflgOf05J5
    posal orstorage; and the cleanup                    tordis        SP 27.M0 Wages and Bnefit
                                       otthe
    other work incidental to such ren-iediat work site and all
                                                                                                                  --



                                            ion and abatement         Wages and benefits shall be paid as follows:
   as set forth above, and all work
                                     performed within a con.
   tainment area.
                                                                                                    £Q
                                                                     Wages                522.50    23.05     23.60
    SP25.03 Hiring                                                   Welfare                3.80     4.00
    In order to perpetuate theskills                                                                           4.20
                                     required in the remediatien     Fcs ion                3.60     3.80
    and abatement industry                                                                                     4.00
                                as covered by these Special          Annuity                2.05     3.10      3.25
   Provisons, when new oradditjonal                                  Training                .24      .34
                                         emptoyees are needed,                                                  .44
   the Employer agrees to give                                      LECET                    .10
                                 Laborers Local                                                      .15        .20
  Opportunity to provide such employees 1030 the first              Health & Safety          .05     .05
                                                and will advise                                                 .05
  Laborers Local 1030 of the                                           Checkoffs:
                                  number of workers and the
  skills required. [ftaborers                                       LEROF                  .15
                                 Local 1030 is unable to refer                                      .20         .25
 qualified applicants to the                                        NJSLPAC                .10
                                 Employer within 24 hours                                           .10         .10
 after the request, the Employer                                    Working Dues             5%
                                       may then hire persons                                          5%         5%
 from other sources, provided
                                   the Employer notifies La
borers Local 1030 within two                                         Wage and Benefit Reopener: This
                                  days atter hire of the names                                             contract may be re
and addresses ofeach person so                                      opened upon notice by either the Union
                                     hired outside the Labor                                                    or the BCANJ
ers Local 1030 referral                                             to negotiate wages and benefits for
                           procedures                                                                   the years 2005 through
                                                                    the end of this Agreement. The
                                                                                                       Employer signatory to
SP26.0 Foremea and General                                         this Agreement agrees to be bound
                                    Foremen                                                                 by the wages and
When sin or more laborers are                                      benefits negotiated by and between the
                                employed, and tor every                                                       BCANJ and the
six laborers thereafter employed,                                  Unions and that such wages and benefits
                                  a foreman halL be em                                                          shall be incor
ployed. The toreman shall be                                       porated into this Agreement
                                a working foreman who
                                                                       The ernployerconrrjbucj0 to the
                                                                                                           BCAl Construe-
                            64
                                                                                              65
Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 14 of 29 PageID: 14




                        Exhibit B
               Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 15 of 29 PageID: 15

 New Jersey Building Laborers Statewide Benefit Funds
           3218 Kennedy Blvd., Jersey City, N] 07306                                            Phone: (201) 963-0633                    FAX: (201) 963-1563


                                  Employer Trade Agreement Report
      Name:                                                                                                                              EIN:
               JRC CONSULTING GROUP, LLC                                                                                                        XX-XXXXXXX
    Address:                                                                                                                           Phone:
               102 MICHAELS COURT                                                                                                               (201) 483-9155
               HAMMONTON, NJ 08037                                                                                                       Fax:
                                                                                                                                                (207) 483-9156

                                                                 Trade Agreement History
   Trade Agmt                   Start               Endi              Expire Received Org Signed By                                                Title
   INDEP-2016            5/1/2013         4/30/20161                         10/23/2014 3 Lisa Colucci                                             Owner
                                                                    Trade Agreement Image

                 -1S/27/2fl14     ;5t27       Sø83547O8                                       LOCAL   3                                     PAGE   2JS4




                                                                     Short Form Agreement

                                              Buflding, Site and General Construction Agreement

                        The undersigned Employer, dearring to employ In orsrs from the New Jersey Building Coerseructrort Laborers
                        Local Urnons end New Jersey Building Construction Laborers District Couneil affiliated with the Laborers
                        Inrernalional Ut,roi, of North Amenca, hereinafter rho ‘tJninns, md being firnhcr desirous of buildng
                        deocloping and maintaining a hannonioua working relationshrp between the ondersigned Employer and the said
                        Unions in wiricir tire rigbts of both parties are recognized nd respected, and the work accomplished with rh
                        efficiency, economy end quelitv that is necessary In rdcr to expand the work opportunities of both panict, sod
                        the Unions desiring to ftrifill tire .tndersioed Employers requirements for construction rn-raft lahornrc. the
                        rsndetsignc4 Eraploycr and Unions hereby agree to be bound by the terms and conditions as set forth in the May
                        2013 Building. Snte and General Construction Cetletive Gargaining Agreement, which Atreerrmnt i&
                        incorporated herein as if act torti, in hail. This Short Form Agreement is not a onejeb agreement.


                        Agreed hi

                        For the Smplayerz

                                                             (                    t724” lrY),,D / /                     /




                                          5r..reA.a4tTttBB.er5reo5rrn                                            —




                                              I—k5&
                                          P,lntN.r.
                                                                    c2o (t, e   CJ-                       Qtaifla
                                                                                                                        —        —



                                          k& Dmdetl
                                          rrr


                                          Prier   City. were, zip
                                                                       ,,,J
                                                                    Lade

                                           ‘ZDi-3-c7p(c                                               Di-.4-S(r)
                                          TelepirOnn Nse.bnr                ‘         —   -   Pm PreSs,
                                          E-Mait       1   (iJ Ii                                         Or’s
                        For the Unions:

                                          Lce.l Uetee Yidd Rnpee5i


                                          priet Nsn,e ci FiniS       prmeree,,f                                  lard   Ones Nnrsbar




NJ Building Laborers Statewide Benefit Funds                                                                                                     Print Date: 12/20/2019 2:21 PM
Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 16 of 29 PageID: 16




                        Exhibit C
           Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 17 of 29 PageID: 17




        Section 16. INFOIUVIATIO
                                       N TO PARTICIPANTS AN
                                                                      D BENEFICIARIES. The Tru
                                                                                               stees
        shalt provide participants and
                                       beneficiaries such information
                                                                      as may be required by ta


      Section 17. ACCOUNTA
                                 NTS AND ACTUARIES
                                                          . The Trustees shall engage one
                                                                                             or more
      independent qualified public
                                   accountants and one or mo
                                                                re enrolled actuaries to perform
                                                                                                   all
     services as may be required
                                 by aplicable Jaw and such oth
                                                               er services as the Trustees may dee
                                                                                                   m
     necessary.



    Section 18. RECIPROC
                                 ITY AGREEIS4ENTS. The
                                                                  Trustees may, in their sole discreti
                                                                                                       on,
    enter into such reciprocity agr
                                   eement or agreements with oth
                                                                     er pension plans as they determi
                                                                                                       ne
   to be in the best interests
                                  of the Fund, provided that
                                                                 any such reciprocity agreement
                                                                                                       or
   agreements shall not be incons
                                  istent with the terms of this Tru
                                                                    st Agreement.



                                              ARTICLE V

                                      Contributions to the.Fund
  Section 1. RATE OF CO
                              NTRIBUTIONS. In ord
                                                          er to effectuate the purposes her
                                                                                           eof each
  Employer shall contribute
                               to the fund the amount req
                                                                uired by any Collective Bargain
                                                                                                 ing
  Agreement or other writte
                               n agreement requiring con
                                                             tributions to the fund. The
                                                                                            rate of
 contdbuion shalt at all times
                                be governed by the Collectiv
                                                              e Bargaining Agreement or other
 Fund-approved agreement the
                                n in force and effect, togeth
                                                              er with any amendments, supplem
                                                                                               ents
or modifications thereto.
                             Notwithstanding the for
                                                        egoing, in the event that an
                                                                                       Employer is
required by applicable law to
                                 contribute to the Fund des
                                                             pite the eKpiration of the Emplo
                                                                                              yer’s

                                                —18-
            Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 18 of 29 PageID: 18




        Collective Bargaining Agree
                                    ment, that obligation to con
                                                                 tribute shall be deemed to also
                                                                                                 arise
        under this Trust Agreement.

        Section 2. EFFECTIVE DA
                                         TE OF CONTRIBUTIONS
                                                                      . Alt contributions shall be mad
                                                                                                       e
        effective as required by the Co
                                       llective Bargaining Agreement
                                                                       or other fund-approved agreement
       and shall continue to be paid
                                        as long as the Employer is so
                                                                      obligated by such agreement or
                                                                                                     by
       applicable law.



      Section 3. MODE OF PA
                            YMENT. All contributions
                                                     shall be payable and due to the Pen
                                                                                        sion
     fund on a monthly basis. and
                                    shall be paid in the manner and
                                                                     form determined by the Trustee
                                                                                                    s.
    More specifically, the contrib
                                  utions owed for each month
                                                                 shall be due on the twentieth (20
                                                                                                  th)
    day of the following month.



     Section 4. DEFAULT I1V
                                  PAYMENT. If an Employer
                                                                  fails to make contributions to the
                                                                                                       fund
    when due, the Employer sha
                                  lt be in default and the Truste
                                                                  es, in their discretion, may require
                                                                                                         the
    Employer to pay interest on
                                  all past due contributions at
                                                                 the rate of one and one-half
                                                                                                pcccnL(I
   4%) compounded per month
                                     (or such lesser amount as
                                                                 they may set) from the date whe
                                                                                                      n the
   contributions were due until
                                 the date paid. further, the Tru
                                                                   stees, in their discretion, may req
                                                                                                       uire
  such a defaulting Employer
                                 to pay an additional amoun
                                                              t equal to twenty percent (20%)
                                                                                                    of the
  unpaid contributions as liquid
                                  ated damages as authorized
                                                                by applicable federal law. In additio
                                                                                                        n,
 the Trustees, in their disc
                             retion, may require such a
                                                            defaulting Employer to pay the
                                                                                                expenses
incurred by the Fund in coll
                             ecting contributions, interest
                                                             or damages, which expenses may
                                                                                                  include
attorneys’ and accountants’
                              fees. The Trustees may take
                                                               any action necessary or approp
                                                                                                 riate to

                                                 -19-
           Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 19 of 29 PageID: 19




          enforce payment of the
                                      contributions, interest, dam
                                                                    ages, and expenses provided
                                                                                                    for herein,
         including, but not limited to,
                                         proceedings at law or in equ
                                                                      ity. The Fund and Trustees sha
                                                                                                      lt not be
        required to exhaust any gri
                                       evance or arbitration proced
                                                                     ure provided by a Collective Ba
                                                                                                      rgaining
       Agreement or otherwise wit
                                      h respect to the enforcement
                                                                     of such Employer obligations,
                                                                                                    but rather
       shalt have immediate access
                                        to the courts, as provided und
                                                                         er applicable law, or to design
                                                                                                         ate a
      permanent arbitrator to hea
                                     r and determine collectio
                                                               n disputes. The default of an
                                                                                              Employer shall
      not relieve any other Emplo
                                    yer of his obligation to the
                                                                 Fund.


      Section 5. REPORTS AN
                                  D AUDITS. Each emplo
                                                              yer shall submit to the Fund
                                                                                              alt reports and
      documents as the Trustees
                                 deem necessary or approp
                                                            riate to collect or verify contrib
                                                                                               utions. Each
     Employer, at the request ott
                                  he Trustees, shalt submit
                                                             to an audit of the appropriate
                                                                                              records of the
     Employer to verify that the
                                 correct amount of contrib
                                                             utions or other payments due
                                                                                               the Fund has
    been or wilt be paid. Such
                                an audit may include record
                                                             s relating to employees not cov
                                                                                                 eted by the
    fund to the extent necess
                               ary or appropriate to ver
                                                          ify contributions. No use sha
                                                                                            ll be made of
   informatIon gathered during
                                 an audit other than uses rel
                                                              ating to administration of the Fu
                                                                                                  nd,


  Section 6. PRODUCTIO
                             N OF RECORDS. Ea
                                                      ch Employer shall promptly
                                                                                    furnish to the
  Trustees, on demand, the
                             names of his Employees,
                                                        their Social Security number
                                                                                     s, the hours
 worked by each Employee
                            and such other informatio
                                                      n as the Trustees may reasonabl
                                                                                      y require in
 connection with the adm
                         inistration of the Trust fun
                                                      d and for no other purpose.
                                                                                    The Trustees
may, by their respective
                         representatives, examine the
                                                       pertinent employment and pay
                                                                                     roll records
of each Employer at the
                          Employer’s place of busine
                                                      ss whenever such examinat
                                                                                  ion is deemed

                                                 -20-
           Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 20 of 29 PageID: 20




         necessaiy to advisable by
                                   the Trustees in connection
                                                                with the proper administratio
                                                                                              n of the Trust
         Fund. The Union and its
                                     Affiliates shall,.upon the
                                                                request of the Trustees, pro
                                                                                             mptly furnish
        information in respect to an
                                     Employee’s employment sta
                                                                  tus.


       Section 7. R1lFUND OF
                             CONTRIBUTIONS.
                                                                   In no event shall any Em
                                                                                                 ployer,
       directly or indirectly, rec
                                   eive any refund on contr
                                                              ibutions made by it to the
                                                                                          fund (except
      in case of a bona fide err
                                   oneous payment or overp
                                                               ayment of contributions,
                                                                                          to the extent
     permitted by law), nor
                                   shall an Employer dir
                                                             ectly or indirectly particip
                                                                                            ate in the
     disposition of the Fund
                                   or receive any benefits
                                                               from the fund. Upon pa
                                                                                             yment of
    contributions to the Fund
                                 , all responsibilities of the
                                                               Employer for each contribu
                                                                                             tion shall
    cease, and the Employe
                               r shall have no respons
                                                          ibilities for the acts of the
                                                                                        Trustees, nor
   shall an Employer be ob
                               ligated to see to the ap
                                                         plication of any funds or pro
                                                                                        perty of the
   Fund or to see that the
                             temis of the Trust Agree
                                                         ment have been complied
                                                                                      with.



                                               ARTICLE VI

                                             Plan of Benefits
   Section 1. ESTABLISffM
                                 ENT OF PLAN. The Tr
                                                             ustees shati formulate and ado
                                                                                              pt a written
  plan or plans for the payme
                                 nt of such retirement or
                                                           pension benefits, death benefi
                                                                                          ts, and related
 benefits, as are feasible..
                               The formulation and design
                                                              of the Pension Plan is committed
                                                                                                   to the
sole discretion of the Tru
                             stees, subject only to the
                                                        requirements that the Pensio
                                                                                     n Plan comply at
all times with applicable fed
                                eral law and regulations
                                                           and that no provision of the Pen
                                                                                              sion Plan


                                                 -21-
  Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 21 of 29 PageID: 21




  the Trustees, MI other
                         expenses incurred pursuant
                                                    to Article IV hereof shall be
                                                                                  paid by the
  fund.



 IN WITNESS WHER
                            EOF, the undersigned
                                                      do hereunto cause this
                                                                             instwrint to be duly
 executed on the day and
                            year first above written.
for the International Union
                                       L
BY:                          ‘

      RAYMO   M. POCINO




                                       -30
Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 22 of 29 PageID: 22




                        Exhibit D
  Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 23 of 29 PageID: 23




                                 STATE OF NEW JERSEY
                           In the Matter of the Arbitration between


NEW JERSEY BUILDING LABORERS’              )      CONSENT ARBITRATION AWARD
STATEWIDE BENEFIT FUNDS and the            )              AND ORDER
TRUSTEES THEREOF,                          )
       -AND
                                            )
JRC CONSULTING GROUP, LLC                   )
                                            )
                                            )

BEFORE:       LI. Pierson, Esq.
              Arbitrator


       This matter being opened to 1.3. Pierson) Esq., Arbitrator, by Kroll Heineman Carton,

LLC attorneys for the New Jersey Building Laborers Statewide Benefit funds and the Trustees

Thereof (collectively “the Funds”) and JRC Consulting Group, LLC (“Employer) having

 consented to the entry of this Consent Arbitration Award and Order (“Award and Order”); and

 given that the Employer is bound to a Collective Bargaining Agreement f”CBA”) with the New

 Jersey Building Construction Laborers District Council and its Local Unions; and given that the

 Employer is delinquent in the payment of fringe benefit contributions required under the CBA to

 the Funds; and given that the Funds have used reasonable, diligent and systematic efforts to

 collect the delinquency; and given that the execution of this Award and Order will effectuate the

 collection of such monies; it is therefore AWARDED and ORDERED that:

         1.     The Employer is delinquent to the funds for fringe benefit contributions,

 associated union dues, checkoff contributions, and interest for the period: Audit period October

  23, 2014 through September 30, 2017 ($58,543.16 in audit principal, $4,782.87 in interest), in
     Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 24 of 29 PageID: 24




the amount of $63,326.03 (“Total Audit Delinquency”). A summary of the audit findings is

attached hereto as Exhibit A.

         2.        The Employer shall pay the Total Audit Delinquency as follows: in accordance

with the Consent Arbitration Award and Order Installment Schedule, attached hereto as Exhibit

B and incorporated by reference as though set forth at length herein. failure to make a payment

as scheduled in Exhibit B shall be a Default of this agreement, as described below in paragraph

5.

         3.        Payments shall be made via checks payable to the “New Jersey Building

Laborers1 Statewide Benefit funds.” Payments shall be sent to the office of Counsel for the

funds    -    Kroll Heineman Carton, LLC, 99 Wood Avenue South, Suite 307, Iselin, New Jersey

08830.

         4.        The Employer shall retain the ability to prepay the principal amount due at any

time. Interest will not be due for those amounts paid in advance.

             5.    In the event the Employer fails to make payment when due as described above,

such failure shall be deemed a violation of this Award and Order, and the Employer shall be in

Default. Additionally, from the date of this agreement, should the funds be party to any

arbitration in which an award is entered, finding the Employer delinquent in the payment of

fringe benefits to the Funds, the Employer shall be in Default. Upon Default, the Funds shall

notice Employer of the Default by letter sent via regular mail and electronic mail. The Employer

shall have five (5) days from the date the Notice of Default is sent to cure its Default by paying

all monies then due, under this Award and Order, and by paying any arbitration awards entered

after this Award and Order. If the Employer does not cure its Default, the funds shall have the

right to submit this Award and Order to the United State District Court for the District of New




                                                   2
   Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 25 of 29 PageID: 25




Jersey for confirmation and entry of judgment in favor of the funds and against the Employer in

the amount due under this Award and Order, minus any amounts already paid. further, pursuant

to the CHA’s terms regarding collection of ftinge benefit delinquencies, the Funds shall also be

entitled to any amounts which have been forgone for purposes of this Award and Order,

including liquidated damages and attorneys’ fees.

       6.     The entry of this Award and Order does not constitute a waiver of any of the

rights or remedies of the parties under the CBA or applicable law. This includes but is not

limited to, the Funds’ right to perform compliance audits of the Employer’s fringe benefit

payments, with the exception of this Audit Period, and to collect any amounts found owing

pursuant to the CBA.

       7.      This Award and Order may be executed in counterparts, copies, or other such

duplicate versions. Signatures provided by one party to the other party by facsimile or electronic

PDf shall have the same force and effect as original signatures.

        8.     The Arbitrator retains jurisdiction in the event of any dispute of any nature

concerning the interpretation or application of this Award and Order.




                                                    3
  Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 26 of 29 PageID: 26




                                     <<signature page>>

We hereby consent to the entry of this Award and Order.

NEW JERSEY BUILDING LABORERS                       JRC CONSULTING GROUP, LLC
STATEWIDE BENEfIT FUNDS
AND THE TRUSTEES THEREOF




By:                             -                  By:
           Kim eryK     pte

Dated:       tO   7_,2O18                          Dated:/e/2      _,2018




ARBITRATOR, J.J. PIERSON, ESQ.




By:




                  son

Date
       :
                              2018




                                               4
       Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 27 of 29 PageID: 27




                                                                                             -




0                                                                U)
c1                                                      -                   C’,1     ‘       0) C’.J 0

                                                  U)000
                                    0) C’ - U) U)    c’4 0) C%J 0
0                                   c  o c U) t•- 0) 00

                                    U)    ‘ll                    cc’.J C’Jl-l.-
z


U
Cl)
4-a

Cl
 E
.5U)
                                     0] 0co0000000                                                                 0
                                     C  C) c) c) c’D C’) C’) C?) C?) C?) F
                I                                                C?)C?
.
                I                    0 0 0 0 0 0 0 0 0 0                                                           F’-
                I                    r r        r                r              r    -

                                                                                                                   c5
                                                                                                                   U)




                    --
                                            -
                                                    H                                                          -   -




                         Iw
                         —

                                           ‘        I                 1C’
                                                                                         I   ‘    ‘
                          0
                         I—
          C?)                     U) C?) 0 U) 0) 0) F’- C’J U) C?) U)                                              0)
                                         —c’C’)     c0F’-C’JCN                                                     C
          CO                  —         c’ 0 1’-    o   cj C     C?) U)
                              L
          çj                         r- C?) 0)   0’ CD  F— C”] I U) C’)
        c?),c,,          rIO
          C’)            Q E >
                                                        I                   I                              I




        1 ift1 JJLHJLL
          0
                                     Q C

                                     C’.] 0) C”]            -
                                                             F’- U)]t C..]


                                                                 U) U)
                                                                             0) C’.]
                                                            00 0) C’) 0) C’) C’.]

                                                                                     C’.] 0) C’.] 0
          C?)
                                     C?) F-- C’] CD 0                           U) C?) F-             U)




        Iji1
          C’)
          0

           C’.]
           C’)
                                     U)U)U))0)Q)0)O)O)
                                         00000000000
                                                            —                    -   -        ,   t




           U)                            0— C’.]            ‘-    (N C’)             U) CD N. U)




                                                                                                                    .1!
                                                                                                                     0
                                                                                                                    I-
Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 28 of 29 PageID: 28




                        Exhibit E
                     Case 1:19-cv-21741 Document 1 Filed 12/20/19 Page 29 of 29 PageID: 29


          KROLL                          Metro Corporate Campus I
                                         99 Wood Avenue South
 i HEINEMAN
                                                                                                                     ATTORNEYS
                                         Suite 307                                                               AibenG.KrolP

     CARTON
     Attorneys-at-Law
                                         Iselin, New Jersey 08830
                                         Tel: 732-491-2100
                                                                                                      Rayrnind G. H&neman, Jc I
                                                                                                              Michael I Canon.
                                                                                                               Btadiey M. Pat,ons
                                         fax: 732-491-1120
                                                                                                                 Seth Pta5tewIcz
                                                                                                                 JennikrChan
A New Jersey Limited Liability Company
                                                                                                               Seth B. Kennedy
        wtvw.krollfirm.com
                                                                                                                EAR ADMISSIONS
                                                                                                                   t NJ &PA Bar
                                                                    October 22, 2019                               NJ&NYBar
                                                                                                                NJ PA&DCBar
                                                                                                              .NJ, NY & DC Bar
               VIA EMAIL & CERTIFIED MAILJR.R.R.                                                              I N], NY & PA Bar

               JRC Consulting Group, LLC
               102 Michaels Court
               Hammonton, NJ 08037
               Attn: Lisa Colucci

                         Re:       New Jersey Building Laborers’ Statewide Benefit Funds v. JRC ConsuItint
                                   Group, LLC, NOTICE OF DEFAULT

               Dear Ms. Colucci:

                      This firm represents the New Jersey Building Laborers’ Statewide Benefit funds
               (“funds”) in connection with the above-referenced matter. Pursuant to the Consent Arbitration
               Award and Order (“CAA”) executed between the Funds and JRC Consulting Group, LLC
               (“JRC”), JRC was obligated to pay $66,175.70 in eleven monthly payments. At this time, a
               balance of $14,148.80 remains outstanding.

                       Pursuant to paragraph five (5) of the CAA, this letter serves as notice that JRC is in
               default of the CAA for non-payment. Pursuant to the CAA, absent payment of $14,148.80 within
               five (5) days of receipt of this notice, the funds may proceed with a lawsuit for enforcement of
               this CAA in a Court of competent jurisdiction

                         Please contact me to discuss resolution.


                                                                    Very tru1yo        -




                                                                    JENll(B NG

               JC :j c

               cc:       NJBLSBF (via email)
